Citation Nr: 0634010	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The appellant had active military service in March and April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This issue was previously remanded by 
the Board for additional development.


FINDING OF FACT

The appellant has a left wrist disability that clearly pre-
existed his period of military service and clearly did not 
worsen during service.


CONCLUSION OF LAW

The appellant does not have a left wrist disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) VA must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
October 2002, October 2004, and July 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised him of what the evidence must show 
to establish entitlement to service connection for a left 
wrist disability, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the appellant, what 
evidence VA was responsible for getting, and what information 
VA would assist in obtaining on the appellant's behalf.  The 
RO specifically requested that the appellant provide any 
evidence or information he had pertaining to his claim.  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews, and the text of the relevant portions 
of the VA regulations. 

Additionally, while the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), because this service connection claim is 
being denied, these questions are not before the Board.  
Consequently, a remand is not necessary for the purpose of 
notification regarding the criteria for assigning disability 
ratings and for award of an effective date.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the 
appellant's SMRs and VA and private medical records, and 
secured a VA examination in furtherance of his claim.  In an 
August 2006 correspondence from the appellant, he stated that 
he had no additional evidence to submit.  VA has no duty to 
inform or assist that was unmet.  

The appellant's pre-induction examination noted no 
abnormalities except for partial color blindness.  His 
service medical records (SMRs) show that about 10 days after 
being inducted into the Army, he complained of pain in the 
left wrist.  X-ray examination revealed that there was 
nonunion of an old carpo-navicular fracture of the left 
wrist.  The appellant informed an Army physician examining 
him that he had suffered an injury to his left wrist playing 
football 18 months previously.  It was determined by the 
service doctor that this preexisting injury was not service 
related and was not aggravated by military service.  The 
examiner recommended separation from military service because 
the appellant was not qualified for induction under the 
provisions of Army regulations in the first place.  By a 
unanimous decision of a three-member medical board, the 
appellant was separated from service.  The appellant co-
signed the medical board's report, and indicated that he did 
not disagree with the findings.

Of record are medical records and statements from the 
appellant's private physician, J.J., M.D., including a 
completed Social Security Administration (SSA) medical report 
completed by Dr. J.  Dr. J.'s treatment notes indicate that 
the appellant suffered hand injuries, which will be discussed 
below, after leaving service.  An August 2001 note from Dr. 
J. noted that the appellant has post-traumatic arthritis of 
the left wrist.  Dr. J. also indicated that the appellant 
told him that he had injured his wrist in basic training in 
service, that the severity of that injury led to his medical 
discharge from service, and that he has experienced 
difficulty with the wrist since leaving military service.  A 
May 2004 note from Dr. J. says essentially the same things 
without attributing the source of knowledge of the alleged 
in-service injury to the appellant, as had been the case in 
the earlier note.  More recent treatment notes from Dr. J., 
from 2004 and 2005, deal mostly with unrelated complaints.  
One note from June 2004 mentioned that the appellant's left 
wrist was tender and exhibited decreased range of motion.

The appellant was afforded a VA examination given in July 
2006.  In a detailed report, the examiner reviewed the 
appellant's history as related to his left wrist disability, 
noting that he had told his medical examiners in service that 
he had injured his wrist 18 months before entering service.  
The VA examiner also detailed information from the private 
medical records from the appellant's post-service period and 
histories provided by the appellant and his fiancée, who is a 
nurse.  

The examiner reported that the appellant suffered a 
significant laceration of the tendons of the right index 
finger in the 1970s that required surgical reconstruction, 
including tendon grafts from the left wrist and left forearm.  
The appellant was injured again in the 1980s when he was 
burned on the job by molten plastic that injured his hands.  
The injury required surgery and removal of plastic from the 
left hand, and debridement of the thenar eminence muscle on 
the palm of the right thumb and the interosseous muscles 
between the thumb and the index finger.  In addition to the 
burn injuries, the appellant also later suffered a crush 
injury to the left hand.  

Given the history of injuries to the appellant's left hand, 
and the results of his own examination, the VA examiner 
discounted the statements of Dr. J. because the appellant 
told him that Dr. J. had not been privy to the appellant's 
SMRs that showed the actual events in service, and because 
the VA examiner found it troubling that Dr. J. had not 
reported the later obvious injuries in his written 
statements.  The VA examiner noted that, even if Dr. J. had 
not had personal knowledge of the post-service injuries, he 
found it odd that Dr. J. did not mention the presence of 
obvious scarring and marked muscular impairment.  

The VA examiner diagnosed an un-united fracture of the 
navicular bone with associated avascular necrosis of the 
proximal fracture fragment and associated degenerative joint 
disease.  The examiner also opined that this disability was 
the result of the appellant's pre-service injury.  He further 
noted that the temporary flare-up that occurred during basic 
training was not sufficient to be considered an aggravation 
of the pre-existing wrist condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, unless clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior thereto 
and was not aggravated thereby.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2006).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(2002); 38 C.F.R. § 3.306 (2006).  That presumption can be 
rebutted by clear and unmistakable evidence demonstrating 
that the increase in severity was due to the natural progress 
of the disorder.  38 C.F.R. § 3.306(b) (2006).

Here, there is medical evidence of a current left wrist 
disability.  While there is medical evidence of a complaint 
related to the appellant's left wrist while in service, there 
is no credible medical evidence of a nexus between the in-
service incident and the current disability.  There is also 
credible medical evidence that the appellant's injury existed 
prior to service, and credible medical opinion that there was 
no in-service aggravation of the pre-existing injury.  

When the appellant submitted his notice of disagreement (NOD) 
with the RO's February 2003 denial of service connection, he 
contended that he did not know where VA came up with the 
notion that he had broken his wrist while playing football 
before entering service.  He noted that, if he injured his 
wrist before service, he couldn't remember getting treatment.  
However, the March 1968 summary of medical examination 
specifically noted that the appellant stated "that 18 months 
ago he suffered an injury to his left wrist playing 
football," and that, since that time, he had continued to 
have pain and disability with the wrist.  The veteran's SMRs 
also clearly show that x-ray examination a few days after 
entry into service revealed an old unhealed fracture, which 
is consistent with not having been treated at the time of the 
earlier injury.  In light of the foregoing, the Board finds 
that clear and unmistakable evidence demonstrates that the 
injury to the appellant's left wrist existed prior service.  
The VA examiner's opinion is supported by the service record, 
which shows no specific injury in service that would have 
caused the fracture, and as noted above, the fracture was 
clearly identified as being an old fracture on x-ray within 
days of the veteran's service entry.

Moreover, given the medical evidence of record, including 
especially the medical opinion provided by the July 2006 VA 
examiner, the Board finds that the veteran's pre-existing 
left wrist injury was clearly not aggravated by military 
service.  A complaint of swelling and pain was reported in 
service, and this may very well have been the result of the 
few days of training the veteran engaged in before he sought 
medical attention, but all of the evidence points to no 
worsening of the underlying disability.  The service doctors 
clearly concluded that there had been no aggravation, and the 
more recent opinion from the VA examiner is the same.  Except 
for the in-service complaint itself, which was not shown to 
have continued after cessation of basic training activities, 
there is no evidence to contradict the medical opinion 
evidence regarding aggravation.  The veteran's in-service 
symptoms were clearly manifestations of the pre-service 
injury and it is clear that there was no worsening of the 
underlying condition.

The Board has considered the statements of the appellant's 
private physician, Dr. J., but finds them unpersuasive for 
the same reasons given by the VA examiner.  Dr. J. relied 
entirely on the history provided by the appellant that he had 
suffered an injury in service that led to a medical 
discharge.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) 
(doctor's opinions based on history furnished by appellant 
and unsupported by clinical evidence were merely conclusions 
unsupported by any objective medical evidence).  The 
appellant told his VA examiner that Dr. J. was not privy to 
his earlier medical records showing the events and medical 
findings related to his short period of service.  Moreover, 
as the VA examiner noted, Dr. J. did not even mention the 
obvious hand disabilities that are related to post-service 
injuries.  

The appellant contends that his current left wrist disability 
is related to his military service.  However, there is no 
evidence of record showing that the appellant has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).

At a May 2004 videoconference hearing before the undersigned 
Veterans Law Judge, the appellant testified that he did not 
remember injuring his left wrist before entering service.  
Rather, he contended that the injury occurred while doing 
left-handed one-arm pushups.  However, given the evidence in 
the appellant's SMRs that he told his doctors that he had 
injured the wrist playing football 18 months before entering 
service; given that x-ray evidence a few days after being 
inducted revealed an old, unhealed fracture; and in light of 
the medical opinion provided by the VA examiner, the Board 
finds that the record clearly refutes the veteran's 
contention and therefore does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.  The veteran's current left 
wrist disability is not traceable to disease or injury 
incurred in or aggravated during active military service.


ORDER

Entitlement to service connection for left wrist disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


